         Case 8:19-bk-10822-CB Doc 22 Filed 03/10/19 Entered 03/10/19 22:33:07                                               Desc
                             Imaged Certificate of Notice Page 1 of 4
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 19-10822-CB
The Trial Group LLP                                                                                        Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-8                  User: cbeezerC                     Page 1 of 2                          Date Rcvd: Mar 08, 2019
                                      Form ID: 309F                      Total Noticed: 26


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 10, 2019.
db             +The Trial Group LLP,    520 Newport Center Drive,    Suite 1400,    Newport Beach, CA 92660-7020
39404940       +Aderant,   200 Corporate Pointe, 400,    Culver City, CA 90230-8731
39404941       +Advanced Discovery,    17752 Sky Park Circle, 100,     Irvine, CA 92614-6900
39404942       +Baker Keener & Nahra,    633 West Fifth Street,    Suite 5400,    Los Angeles, CA 90071-2060
39404943       +Central Communications,    11830 Pierce Street, 100,     Riverside, CA 92505-5175
39404944       +Competition Economics,    2000 Powell Street,    Suite 510,    Emeryville, CA 94608-1886
39404945       +David W. Stewart, PhD,    13031 Villosa Place, 121,     Los Angeles, CA 90094-6500
39404946       +Developing Opportunities & Solutions,    611 S Main Street, 400,     Grapevine, TX 76051-5477
39404947       +Eisenhower Carlson PLLC,    1201 Pacific Ave, 1200,     Tacoma, WA 98402-4395
39404948       +Executive Presentations,    915 Wilshire Blvd, 1700,     Los Angeles, CA 90017-3462
39404962        Franchise Tax Board Bankruptcy Section,     MS: A-340,    P.O. Box 2952,
                 Sacramento, CA 95812-2952
39404949       +Green Street/Spound,    co Frank Sims Stolper,    19800 MacArthur Blvd, 855,
                 Irvine, CA 92612-8444
39404950       +Int’l. Church of Foursquare,    co Brad S. Sures, Esq.,     10803 Gloria Avenue,
                 Granada Hills, CA 91344-5514
39404951       +International Personnel Protection, Inc.,     P.O. Box 92493,    Austin, TX 78709-2493
39404952       +John C. Crotts Consulting,    688 Serotina Court,    Mount Pleasant, SC 29464-5171
39404953       +Nationwide Legal LLC,    1609 James M Wood Blvd,    Los Angeles, CA 90015-1005
39404954       +Personal Court Reporters Inc.,    14520 Sylvan Street,     Van Nuys, CA 91411-2324
39404955       +Ricoh,   P.O. Box 31001-0850,    Pasadena, CA 91110-0001
39404956       +The Irvine Company,    P.O. Box 844897,    Los Angeles, CA 90084-4897
39404957       +The X-Law Group,    1910 Sunset Boulevard,    Suite 450,    Los Angeles, CA 90026-7118
39404958       +Wilentz Goldman & Spitzer,    90 Woodbridge Center Drive,     Suite 900 Box 10,
                 Woodbridge, NJ 07095-1146

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: mavenatti@eaganavenatti.com Mar 09 2019 03:28:16      Michael Avenatti,
                 450 Newport Ctr Dr 2nd Fl,   Newport Beach, CA 92660
smg            +E-mail/Text: LAROBankruptcy@SEC.gov Mar 09 2019 03:28:57      Securities & Exchange Commission,
                 444 South Flower St., Suite 900,    Los Angeles, CA 90071-2934
39404961        EDI: EDD.COM Mar 09 2019 08:18:00      Employment Development Department,
                 Bankruptcy Group MIC 92E,   P.O. Box 826880,    Sacramento, CA 94280-0001
39404959        EDI: IRS.COM Mar 09 2019 08:19:00      Internal Revenue Service,   P.O. Box 7346,
                 Philadelphia, PA 19101-7346
39404960       +E-mail/Text: USTPregion16.SA.ECF@USDOJ.GOV Mar 09 2019 03:28:51      United States Trustee,
                 411 West Fourth Street, Suite 7160,    Santa Ana, CA 92701-4500
                                                                                             TOTAL: 5

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
smg*              Employment Development Dept.,   Bankruptcy Group MIC 92E,    P.O. Box 826880,
                   Sacramento, CA 94280-0001
smg*              Franchise Tax Board,   Bankruptcy Section MS: A-340,    P.O. Box 2952,
                   Sacramento, CA 95812-2952
smg*              Internal Revenue Service,   PO Box 7346,   Philadelphia, PA 19101-7346
                                                                                                                    TOTALS: 0, * 3, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 10, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING
       Case 8:19-bk-10822-CB Doc 22 Filed 03/10/19 Entered 03/10/19 22:33:07                       Desc
                           Imaged Certificate of Notice Page 2 of 4


District/off: 0973-8          User: cbeezerC              Page 2 of 2                  Date Rcvd: Mar 08, 2019
                              Form ID: 309F               Total Noticed: 26


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 8, 2019 at the address(es) listed below:
              Jack A Reitman    on behalf of Interested Party   Courtesy NEF jareitman@lgbfirm.com,
               srichmond@lgbfirm.com;emeza@lgbfirm.com;vrichmond@lgbfirm.com
              James R Selth    on behalf of Interested Party   Courtesy NEF jim@wsrlaw.net,
               jselth@yahoo.com;brian@wsrlaw.net;vinnet@ecf.inforuptcy.com
              Jason M Frank    on behalf of Creditor   Jason Frank Law, PLC jfrank@lawfss.com,
               mnowowiejski@lawfss.com
              John P Reitman    on behalf of Interested Party   Courtesy NEF jreitman@lgbfirm.com,
               srichmond@lgbfirm.com;emeza@lgbfirm.com;vrichmond@lgbfirm.com
              Michael Avenatti     on behalf of Debtor   The Trial Group LLP mavenatti@eaganavenatti.com,
               jregnier@eaganavenatti.com
              Michael J Hauser    on behalf of U.S. Trustee   United States Trustee (SA) michael.hauser@usdoj.gov
              United States Trustee (SA)    ustpregion16.sa.ecf@usdoj.gov
                                                                                             TOTAL: 7
     Case 8:19-bk-10822-CB Doc 22 Filed 03/10/19 Entered 03/10/19 22:33:07                                                                     Desc
                         Imaged Certificate of Notice Page 3 of 4
 Information to identify the case:
 Debtor
                   The Trial Group LLP                                                         EIN 32−0210824
                   Name


 United States Bankruptcy Court Central District of California
                                                                                               Date case filed for chapter 11 3/7/19
 Case number: 8:19−bk−10822−CB


Official Form 309F (For Corporations or Partnerships)

Notice of Chapter 11 Bankruptcy Case                                                                                                                   12/17

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 11 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.



  1. Debtor's full name                       The Trial Group LLP


  2. All other names used in the dba Trial Group, dba TRG LLP, dba Eagan Avenatti LLP, dba Eagan O'Malley & Avenatti
     last 8 years                LLP

                                              520 Newport Center Drive
  3. Address                                  Suite 1400
                                              Newport Beach, CA 92660

                                              Michael Avenatti                                           Contact phone 949−706−7000
  4. Debtor's attorney                        450 Newport Ctr Dr 2nd Fl
      Name and address
                                              Newport Beach, CA 92660                                    Email ____________________


  5. Bankruptcy clerk's office                                                                           Hours open:
      Documents in this case may be filed                                                                9:00AM to 4:00 PM
      at this address.                        411 West Fourth Street, Suite 2030,
      You may inspect all records filed in
      this case at this office or online at   Santa Ana, CA 92701−4593                                   Contact phone 855−460−9641
      www.pacer.gov.
                                                                                                         Dated: 3/8/19

  6. Meeting of creditors                     April 1, 2019 at 10:00 AM                                   Location:
      The debtor's representative must
      attend the meeting to be questioned The meeting may be continued or adjourned to a later            411 W Fourth St., Room 1−154, Santa
      under oath by the trustee and       date. If so, the date will be on the court docket.              Ana, CA 92701
      creditors.
      Creditors may attend, but are not
      required to do so.                  The court, after notice and a hearing, may order that the
                                          United States trustee not convene the meeting if the
                                          debtor has filed a plan for which the debtor solicited
                                          acceptances before filing the case.

                                                                                                                                                      18/BEE
                                                                                                           For more information, see page 2 >


Official Form 309F (For Corporations or Partnerships)                    Notice of Chapter 11 Bankruptcy Case                                         page 1
     Case 8:19-bk-10822-CB Doc 22 Filed 03/10/19 Entered 03/10/19 22:33:07                                                                      Desc
                         Imaged Certificate of Notice Page 4 of 4
Debtor The Trial Group LLP                                                                                         Case number 8:19−bk−10822−CB


  7. Proof of claim deadline                 Deadline for filing proof of claim: Notice of deadline will be sent at a later time.

                                             A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained
                                             at www.uscourts.gov or any bankruptcy clerk's office.

                                             Your claim will be allowed in the amount scheduled unless:

                                                     • your claim is designated as disputed, contingent, or unliquidated;
                                                     • you file a proof of claim in a different amount; or
                                                     • you receive  another notice.

                                             If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                             must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan.
                                             You may file a proof of claim even if your claim is scheduled.

                                             You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.

                                             Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                             proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                             explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                             rights, including the right to a jury trial.


  8. Exception to discharge                  If § 523(c) applies to your claim and you seek to have it excepted from discharge, you must start a judicial
     deadline                                proceeding by filing a complaint by the deadline stated below.
      The bankruptcy clerk's office must
      receive a complaint and any
      required filing fee by the following   Deadline for filing the complaint: __________
      deadline.


  9. Creditors with a foreign                If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
     address                                 extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                             have any questions about your rights in this case.


  10. Filing a Chapter 11                    Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
      bankruptcy case                        court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
                                             and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                             hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a
                                             trustee is serving, the debtor will remain in possession of the property and may continue to operate its
                                             business.


  11. Discharge of debts                     Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                             debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
                                             debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                             discharge under 11 U.S.C. § 1141(d)(6)(A), you must start a judicial proceeding by filing a complaint and
                                             paying the filing fee in the bankruptcy clerk's office by the deadline.


  12. Bankruptcy Fraud and                   Any questions or information relating to bankruptcy fraud or abuse should be addressed to the Fraud
      Abuse                                  Complaint Coordinator, Office of the United States Trustee, 411 West Fourth Street, Suite 7160, Santa
                                             Ana, CA 92701.




Official Form 309F (For Corporations or Partnerships)                    Notice of Chapter 11 Bankruptcy Case                                          page 2
